DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“a holding mechanism which fixes the injection appliance in the fitted state in the direction of the longitudinal axis” in claims 3, 14, and 15.  In claim 15, the three prong test recited above for interpretation under 112(f) was applied to the limitation and the limitation passes all of the prongs including the third prong since a “pre-stress path in the module housing between a holding device and the force sensor” is a recited structure, but it is not a sufficient structure to perform the claimed function of “fixes the injection appliance in the fitted state in the direction of the longitudinal axis”.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structural elements described in the specification are “annular transfer element”, “module sleeve”, “holding structure or nose”, “latching spring”, and "release button”.  In each case, a “holding mechanism” which performs the claimed function and comprises an annular element, a sleeve, a biasing element, and a release element will meet the recited limitation of “holding mechanism”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application also includes one or more claim limitations that do not use the word “means,” and use a generic placeholder that is coupled with functional language, but are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) recite sufficient structure to perform the recited function. Such claim limitation(s) is/are: 
“force sensor for measuring a force component in the direction of the longitudinal axis” in claim 1.  The three prong test recited above for interpretation under 112(f) was applied to the limitation and the limitation fails the third prong since “a force sensor” is a term which is known in the art has sufficiently limiting structure for performing the claimed function.
 “grip for holding the injection appliance and the fitted add-on module” in claim 1. The three prong test recited above for interpretation under 112(f) was applied to the limitation and the limitation fails the third prong since “a grip” is a term which is known in the art has sufficiently limiting structure for performing the claimed function.
“appliance holder which at least partially encloses the injection appliance in a fitted state” in claim 2.  The three prong test recited above for interpretation under 112(f) was applied to the limitation and the limitation fails the third prong since the “appliance holder” the function of partially enclosing the injection appliance in a fitted state simultaneously provides sufficient structure for performing the claimed function. 
“a holding mechanism” in claim 15.  The three prong test recited above for interpretation under 112(f) was applied to the limitation and the limitation fails the third prong since “a pre-stress path in the module housing between a holding device and the force sensor” has sufficiently limiting structure for performing the claimed function.
Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 15 recites the limitation “a pre-stress path in the module housing between a holding device and the force sensor” in lines 1-2, and additionally recites that a “holding mechanism” performs its function “via [the] pre-stress path”.  However, the disclosure lacks enablement for the claimed limitations.  The breadth of the claims is large simply because a result is claimed instead of any particular structural configuration – the path is described between a holding device and the force sensor, but the path is not shown or described in a way that one having ordinary skill in the art would know how to construct the holding mechanism to get the claimed result.  Due to that, there are an infinite number of ways in which a pre-stress path could be constructed. As noted above, Applicant has provided no way to determine what forms the pre-stress path and therefore the amount of direction provided is insufficient to constitute an enabling disclosure.  Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result of a holding mechanism which, via a pre-stress path in the module housing between a holding device and the force sensor, fixes the injection appliance in the fitted state. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to an add-on module for fitting to an injection appliance and additionally recites the limitations “a force sensor for measuring a force component…exerted by the injection appliance” and “a grip for holding the injection appliance”.  These limitations create confusion as to the scope of the claim since the injection appliance has not been positively claimed, yet it would not be clear whether an add-on module with a force sensor and a grip met the limitations of the claims without knowledge of the injection appliance. The claim is therefore indefinite since it is unclear whether an injection appliance is claimed or not.
Claim 2 recites the limitation “half the user’s hand width” in lines 3-4.  The limitation renders the claim indefinite because one of ordinary skill in the art would not be reasonably apprised of the scope of the claim.  Similarly, the limitation “extension of at least half the user’s hand width” is a dynamic limitation which does not present clear limitations and is therefore indefinite. For purposes of examination, an extension of at least 5 cm, as described in Par. [0008] of the Specification, will meet this limitation.   
Claim 3 recites the limitation “a holding mechanism, which fixes the injection appliance in the fitted state in the direction of the longitudinal axis”.  The “holding mechanism” is interpreted under 112(f) as described above, is interpreted to cover an “annular transfer element”, “module sleeve”, “holding structure or nose”, “latching spring”, and "release button” and their equivalents.  The “annular transfer elements” and the “holding structure or nose” in particular are not well defined terms with clear scope.  It is unclear what structures may meet these limitations and the scope is therefore indefinite.  For purposes of examination, any element with an annular characteristic will meet the limitation of “annular transfer element” and any element which fits to the “annular transfer element” will meet the limitation of “holding structure or nose” since the “holding structure or nose” is described in Par. 00345 of the specification as “securely fitted to the annular transfer element”. 
Claim 5 is directed to an add-on module for fitting to an injection appliance and additionally recites the limitations “configured to identify a movement of a stop element of the injection appliance”.  These limitations create confusion as to the scope of the claim since the injection appliance has not been positively claimed, yet it would not be clear whether an add-on module with a force sensor and evaluation electronics met the limitations of the claims without knowledge of the injection appliance of the stop element. The claim is therefore indefinite since it is unclear whether an injection appliance is claimed or not.
Claim 6 is directed to an add-on module for fitting to an injection appliance and additionally recites the limitations “configured to identify a stop movement of a stop element signaling the start or the end of dispensing”.  A stop element signaling the start or end of dispensing is interpreted as part of the injection appliance and these limitations create confusion as to the scope of the claim since the injection appliance has not been positively claimed, yet it would not be clear whether an add-on module with a force sensor and evaluation electronics met the limitations of the claims without knowledge of the injection appliance of the stop element. The claim is therefore indefinite since it is unclear whether an injection appliance is claimed or not.
Claim 8 recites the limitation “further comprising a microphone” in line 1.  A microphone is a type of force sensor that is known to measure the same forces discussed; therefore it is unclear whether the microphone is the same element as the force sensor of claim 1 or an additional element.  For purposes of examination, the microphone will be interpreted as an additional element to the force sensor in claim 1.
Claim 9 recites the limitation “further comprising a microphone” in line 1.  A microphone is interpreted as a type of force sensor; therefore it is unclear whether the microphone is the same element as the force sensor of claim 1 or an additional element.  For purposes of examination, the microphone will be interpreted as an additional element to the force sensor in claim 1.
Claim 9 recites the limitation "a stop element" in line 3.  It is unclear whether this refers to the same stop element recited in line 2 of claim 5 or an additional stop element.  For purposes of examination, the limitation will be interpreted as “the stop element”. 
Claim 11 recites “a needle protection sleeve spring, which is compressed during a piercing process” in lines 2-3.  The claim is rendered indefinite because it is unclear whether the recitation is a step which is to be carried out or whether the recitation is a capability of the spring.  Claim 11 is an apparatus claim and thus cannot include positive method steps (See MPEP 2173.05(p)), therefore it is recommended the limitation is amended to “a needle protection sleeve spring, which is configured to be compressed during a piercing process”.
Claim 11 recites “a piercing process” in lines 3-4”.  It is unclear whether this process is the same as the piercing process recited previously in line 3.  It is recommended this is amended to “the piercing process”. 
Claim 13 recites the limitation “half the user’s hand width” in lines 3-4.  The limitation renders the claim indefinite because one of ordinary skill in the art would not be reasonably apprised of the scope of the claim.  Similarly, the limitation “extension of at least half the user’s hand width” is a dynamic limitation which does not present clear limitations and is therefore indefinite. For purposes of examination, an extension of at least 5 cm, as described in Par. [0008] of the Specification, will meet this limitation.   
Claim 14 recites the limitation “a holding mechanism, which fixes the injection appliance in the fitted state in the direction of the longitudinal axis”.  The “holding mechanism” is interpreted under 112(f) as described above, is interpreted to cover an “annular transfer element”, “module sleeve”, “holding structure or nose”, “latching spring”, and "release button” and their equivalents.  The “annular transfer elements” and the “holding structure or nose” in particular are not well defined terms with clear scope.  It is unclear what structures may meet these limitations and the scope is therefore indefinite.  For purposes of examination, any element with an annular characteristic will meet the limitation of “annular transfer element” and any element which fits to the “annular transfer element” will meet the limitation of “holding structure or nose” since the “holding structure or nose” is described in Par. 00345 of the specification as “securely fitted to the annular transfer element”. 
Claim 15 recites the limitation “a holding mechanism, which via a pre-stress path in the module housing between a holding device and the force sensor, fixes the injection appliance in the fitted state in the direction of the longitudinal axis”.  The “holding mechanism” is interpreted under 112(f) as described above, is interpreted to cover an “annular transfer element”, “module sleeve”, “holding structure or nose”, “latching spring”, and "release button” and their equivalents.  The “annular transfer elements” and the “holding structure or nose” in particular are not well defined terms with clear scope.  It is unclear what structures may meet these limitations and the scope is therefore indefinite.  For purposes of examination, any element with an annular characteristic will meet the limitation of “annular transfer element” and any element which fits to the “annular transfer element” will meet the limitation of “holding structure or nose” since the “holding structure or nose” is described in Par. 00345 of the specification as “securely fitted to the annular transfer element”. 
Claim 15 recites the limitation “the module housing” in line 2. There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, “in the add-on module” will meet the recited limitation of “in the module housing”.
Claim 17 recites the limitation “the evaluation electronics” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 17 will be interpreted as dependent upon claim 16.  
Claim 17 recites the limitation “further comprising a microphone” in line 1.  A microphone is interpreted as a type of force sensor; therefore it is unclear whether the microphone is the same element as the force sensor of claim 1 or an additional element.  For purposes of examination, the microphone will be interpreted as an additional element to the force sensor in claim 1.
Claim 19 recites the limitation “the sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. Pub. 2019/0001060 to Gylleby.
Regarding Claim 1, Gylleby teaches an add-on module (Par. 0002, a monitoring unit is interpreted as an add-on module; and element 200 below) for fitting to an injection appliance (Annotated Fig. 17b below; element 101) with a longitudinal axis comprising: a force sensor (Par. 0014, lines 1-6 disclose add-on module comprises an activation switch; Par. 0016 discloses an activation switch is a “vibration sensor”; vibration sensors are “force sensors” as claimed, because vibration is a force; reference to the activation switch in Gylleby is therefore interpreted as reference to a force sensor) for measuring a force component in the direction of the longitudinal axis exerted by the injection appliance (Par. 0075, lines 18-19, an activator element 114 of the injection appliance directly contacting force sensor 500 is interpreted as measuring a force component in the direction of the longitudinal axis, as shown in Fig. 19) on the fitted add-on module during an injection procedure; and a grip (the outer surface of the add-on module 200 is a grip since it has an exposed outer surface which is shaped for a user to be able to hold) for holding the injection appliance and the fitted add-on module (the add-on module is secured to the injection appliance, thus a user can hold the fitted add-on module and the injection appliance via the grip.


    PNG
    media_image1.png
    618
    462
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. 2019/0365989 to Allerdings.
Regarding Claim 1, Allerdings teaches an add-on module (Figs. 8-9, element 40; [0086]) for fitting to an injection appliance (Par. 0098, add-on module 40 is connectable to a drug delivery device, which is an injection appliance- par. 0002 “drug delivery devices…in particular to injection devices”) with a longitudinal axis, comprising: a force sensor (Figs. 8-9, element 23) for measuring a force component (Par. 0013, the sensor will contain acoustic, vibration, acceleration, or mechanical tension sensing elements, each of these sensing elements detect force components where a force is interpreted as a component which can change the motion of an object) exerted by the injection appliance (Par. 0085, the force components are generated by elements 22, 24, which are part of the injection appliance; this is interpreted as the injection appliance exerting the force component on the add-on module 40) on a fitted add-on module during an injection procedure (Par. 0098, the force component transmitting between the housing of the injection appliance and the fitted add-on module is interpreted as the force component exerted on the add-on module); and a grip (Par. 0098, the housing of the fitted add-on module 40 is interpreted as a grip as it would provide a surface which can be held and is located where a user would hold the injection appliance and the monitoring device; Par. 0105 additionally identifies that the add-on module 40 can be gripped by a user) for holding the injection appliance and the fitted add-on module.  Allerdings is silent regarding the measuring the force component in the direction of the longitudinal axis.  
Allerdings does not disclose the orientation of the force sensor in the add-on module which would determine the direction of force components it can measure.  However, there are a finite number of choices for measuring direction of a force.  A reference frame has been defined in the annotated figure below.  In any given orientation, the force sensor must be capable of measuring a force in the longitudinal, horizontal_x, or horizontal_y direction.  Thus, the the finite choices for the orientation of the force are orientations which can measure longitudinal force components, orientations which can measure horizontal_x force components, and orientations which can measure horizontal_y force components.  One or ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since it is within the technical grasp of one of ordinary skill in the art to choose the orientation of the force sensor.  Thus, it would have been obvious to try to place the force sensor such that it measures a force component in the direction of the longitudinal axis, in order to precisely detect propagating sound signals (Par. 0018, lines 1-4). 
Regarding Claim 4, Allerdings teaches all of the limitations as discussed above in claim 1 and further teaches evaluation electronics (Par. 0010, a processing unit is “evaluation electronics”) to evaluate measurements of the force sensor (Par. 0010, the processing unit determining a time delay of electrical signals of the force sensors) for the purpose of identifying a procedure or a state of the injection appliance (Par. 0010, the processing unit determines a state parameter of the injection appliance).
Regarding Claim 5, Allerdings teaches all of the limitations as discussed above in claim 4 and further teaches wherein the evaluation electronics are configured to identify a movement of a stop element of the injection appliance (a stop element is interpreted as an element which comes to a stop or an element which causes another element to come to a stop). A mechanical clicking element in an injection appliance is considered a stop element since an element comes to a stop against another element to generate a click.  The evaluation electronics of the add-on module are configured to identify sounds signals, and thus are configured to identify a movement of a stop element which generates sound signals as a click. 
Regarding Claim 6, Allerdings teaches all of the limitations as discussed above in claim 5 and further teaches wherein the evaluation electronics are configured to identify a stop movement of a stop element of the injection appliance (a stop element is interpreted as an element which comes to a stop or an element which causes another element to come to a stop). A mechanical clicking element in an injection appliance which signals the start or end of dispensing is considered a stop element since an element comes to a stop against another element to generate a click.  The evaluation electronics of the add-on module are configured to identify sounds signals, and thus are configured to identify a stop movement of a stop element signaling the start or end of dispensing which generates sound signals as a click. 
Regarding Claim 8, Allerdings teaches all of the limitations as discussed above in claim 4 and further teaches a microphone (Fig. 2, element 25) to measure an acoustic signal from the injection procedure (Par. 0135, an audible signal of the dose mechanism is interpreted as an acoustic signal from the injection procedure), and wherein the evaluation electronics are further configured to identify a movement of a stop element (Figs. 8-9, element 22) of the injection appliance (Par. 0134, stop element 22 generates a click-sound and, as described in Par. 0035, stop element 22 is part of an all-mechanical drive mechanism and thus the click must be generated from a movement of the stop element) based on the microphone measurements. 
Regarding Claim 9, Allerdings teaches all of the limitations as discussed above in claim 5 and further teaches a microphone (Fig. 2, element 25) to measure an acoustic signal from the injection procedure (Par. 0135, an audible signal of the dose mechanism is interpreted as an acoustic signal from the injection procedure), and wherein the evaluation electronics are further configured to identify a movement of a stop element (Figs. 8-9, element 24) of the injection appliance (Par. 0134, stop element 24 generates a click-sound and, as described in Par. 0035, stop element 24 is part of an all-mechanical drive mechanism and thus the click must be generated from a movement of the stop element) signaling the start or end of dispensing (Par. 0134, lines 7-12; stop element 24 may generate its click at the beginning or end of dispensing).
Regarding Claim 10, Allerdings teaches all of the limitations as discussed above in claim 1 and further teaches a status display (Fig. 10, element 45) in order to display a status of the injection appliance (Par. 0151, lines 5-10). 
Regarding Claim 18, Allerdings teaches an add-on module (Figs. 8-9, element 40) for fitting to an injection appliance (Par. 0098, add-on module 40 is connectable to a drug delivery device, which interpreted to be an injection appliance), comprising evaluation electronics (Par. 0010, a processing unit is interpreted as evaluation electronics) configured to identify processes in the injection appliance or states of the injection appliance during an injection procedure (Par. 0010, the processing unit determining a state parameter of the injection appliance), based on sensor measurements (Par. 0010, electrical signals of the sensors are generated from the sensor measurements) brought about by movements of a user of the appliance or by a released drive mechanism or by other movements of components of the injection appliance (Par. 0023; dose-setting displacement is interpreted as a movement of a component of the injection appliance which generates a signal to be measured by the sensor).
Regarding Claim 19, Allerdings teaches all of the limitations as discussed above in claim 18 and further teaches a sensor that is a force sensor or an acoustic sensor (Par. 0013, the sensors contain acoustic sensing elements).
Regarding Claim 20, Allerdings teaches all of the limitations as discussed above in claim 18 and further teaches a force sensor (Par. 0013, the sensors will contain acoustic sensing elements) making a first measurement (Par. 0018, the first/second force sensors detecting a signal is the first measurement) and the module further comprises a type of sensor that is different from the force sensor (Par. 0028; a third sensor is an optical sensor) performing a second measurement (Par. 0028, the optical sensor acquiring visual information about the size of the set dosage is the second measurement), where both measurements are jointly evaluated to identify an event of the injection appliance (Par. 0028, the signals from the third sensor may be processed in combination with the signals from the first/second force sensors). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Allerdings as applied to claim 4 above, and further in view of U.S. Patent App. Pub. 2016/0129182 to Schuster. 
Regarding Claim 7, Allerdings teaches all of the limitations as discussed above in claim 4 and further teaches wherein the evaluation electronics are configured to generate an event value (Par. 0010, a time delay is interpreted as an event value) from a measured impetus signal and to compare the generated event value with a basic value (Par. 0021, the evaluation electronics compare the time delay to a pre-defined dosage value (x) which is interpreted as a basic value).  Allerdings is silent regarding wherein the event value is a multivalent event pattern and the basic value is a basic pattern. 
Schuster discloses an analogous invention regarding an add-on module (Fig. 6, element 2) for measuring force components (Par. 0281-0288) on an injection appliance (Par. 0264-0268). Schuster further teaches the add-on module comprises evaluation electronics configured to generate a multivalent event pattern (Par. 0027, lines 12-22 and Par. 0029, lines 3-15; a multivalent event pattern is interpreted as a signal corresponding to an event which comprises at least two separate value types;  time waveforms and frequency spectra are interpreted as separate value time, i.e. amplitude vs. frequency, and therefore the add-on module is interpreted to generate a multivalent event pattern).  Additionally Schuster also teaches comparing the multivalent event pattern to a basic pattern (Par. 0029, lines 6-11; the pre-loaded analysis results related to previous expected vibration signal’s waveforms and/or frequency spectra are interpreted as basic patterns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the evaluation electronics of the add-on module of Allerdings to generate a multivalent event pattern and compare it with a basic pattern, as taught by Schuster, in order to identify events such as shaking or dose-setting, or to rate the quality of an event (Par. 0029, lines 20-25). 




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gylleby, as applied to claim 1, and further in view of U.S. Patent App. Pub. 2011/0313350 to Krulevitch. 
Regarding Claim 2, Gylleby teaches all of the limitations as discussed above regarding claim 1, and further teaches an appliance holder (an element which couples the add-on module with the injection appliance and partially encloses the injection appliance will meet this limitation) (Figs. 12, mechanical interface 318) which at least partially encloses the injection appliance in a fitted state (Par. 0056-0057, interface 318 comprises rings and teeth to partially enclose the injection appliance in a fitted state) wherein the grip encloses the appliance holder (see Annotated Fig. 13 below, the exposed outer surface forms the grip and encloses the appliance holder.  Gylleby is silent regarding wherein the grip has an extension of at least half the user’s hand width.  
Krulevitch teaches an analogous system directed to an injection appliance and an add-on module wherein the add-on module comprises an appliance holder (Fig. 2, housing 209 is an appliance holder since it couples the add-on module with the injection appliance and partially encloses the injection appliance) and a grip (Fig. 2, outer surface 210 is consider the grip since it is an exposed outer surface which can be gripped) wherein the grip has an extension in the longitudinal direction (Fig. 2, appliance holder 209 is extended in the longitudinal direction such that it has an extended grip 210).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the grip of add-on module of the modified system to have an extension in the longitudinal direction, as taught by Krulevitch, in order to provide a more robust structure and to more securely bind to the injection appliance (Par. 0062, lines 13-16).  The modified add-on module is still silent regarding the extension of the grip being at least half of the user’s hand width. 
Gylleby discloses that these systems are handled by users (Par. 0003) and it would be obvious to one of ordinary skill that to have an extension of the grip in the longitudinal direction is sized to fit a user’s hand. According to web.archive.org/web/20160214133918/choosehandsafety.org/choosing-hand-tools/hand-tool-size, the average palm size for a male is 3.3 inches or 8.4 cm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the extension of the grip of the add-on module in the longitudinal direction to be 8.4 cm (a length of at least 5 cm meets the claimed limitation of “half the user’s hand width” as disclosed in Par. 0008 of Applicant’s disclosure) in order to accommodate a user’s hand since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).   The modified injection system of Gylleby and Krulevitch would not operate differently with the claimed grip extension length since the add-on module is designed to be held and a grip extension length of 8.4 cm would not prevent that functionality nor any other functionality of the device.  Further, applicant places no criticality on the range claimed, indicating simply that the grip has an extension of at least half a user’s hand width. 
Regarding Claim 3, the modified add-on module of Gylleby and Krulevitch teaches all of the limitations as discussed above regarding claim 12 and Gylleby further teaches a holding mechanism (under 112(f), an annular element, a sleeve, a biasing element, and a release element will meet the recited limitation of “holding mechanism; Gylleby teaches an annular element in Fig. 10, element 214, a sleeve in Fig. 10, element 222, and a biasing element in Fig. 10, element 230; and a release element in Fig. 10, element 208/210; tongues 208 are have inwardly directed ledges 210 but can flex outward to cooperate with an annular ledge of the injection appliance as disclosed in Par. 0050) which fixes the injection appliance in the fitted state in the direction of the longitudinal axis (Par. 0049, line 10-13; the add-on module 200 has an attachment mechanism and is shaped to fit the distal end of the injection appliance; thus when the add-on module is attached, the injection appliance is fixed in a fitted state).
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gylleby in view of U.S. Patent App. Pub. 2018/0326164 to Bauss.

    PNG
    media_image1.png
    618
    462
    media_image1.png
    Greyscale
Regarding Claim 11, Gylleby teaches an injection system with an injection appliance (see Annotated Fig. below, element 101) and an add-on module according to claim 1 (as discussed above) wherein the injection appliance has a needle protection sleeve spring (Fig. 2a, element 42), which is compressed during a piercing process.  Gylleby also teaches the add-on module configured to identify a process (Par. 0013, lines 4-10 the monitoring unit 200 is used to detect operation of the injection appliance; thus when the monitoring unit 200 is activated, the monitoring unit has identified a process; the disclosure is primarily directed to identification of a dose delivery process when the monitoring unit is activated by the activator element during dose delivery or at the end of dose delivery as disclosed in Par. 0027 and Par. 0074) from an increase in an axial force measured by the force sensor (Par. 0075, lines 16-19, the activator element directly contacting the force sensor is an increase in axial force measure by the force sensor) and brought about by a spring (Par. 0064, lines 7-15; the activator element 114 is moved by the drive spring 98 via activator 104).  Gylleby does not explicitly disclose directions for identifying a piercing process from an axial force brought by the compressed needle protection sleeve spring.  
However, Gylleby does disclose that the system can be configured to detect penetration of an injection needle (Par. 0013, lines 4-10) which is also considered a piercing process which compresses the needle protection sleeve spring 42. Gylleby has disclosed the technique of an add-on module comprising a force sensor which can measure an increase in axial force brought about by a spring to identify a process.  Gylleby uses an activator element to transfer force from the spring to the force sensor.  This known technique can be used to further improve the system in order to identify a piercing process by duplicating the force sensor in the add-on module and the activator element in the injection appliance, such that the additional activator element transfers a force from the needle protection sleeve spring to the additional force sensor.  Thus, it would have been recognized by one or ordinary skill in the art that applying the known technique would have yielded predictable results and resulted in an improved system, namely, a system that is configured to identify a piercing process from an increase in an axial force measured by the force sensor and brought about by the compressed needle protection sleeve spring.  The modified system of Gylleby is still silent regarding the add-on module identifying the piercing process from an increase in axial force to a value that is at least approximately constant.  
Bauss discloses an analogous device directed to an add-on module (Fig. 2, element 30) for monitoring an injection appliance which comprises a force sensor (Fig. 2, element 32) and evaluation electronics (Fig. 2, element 34 is described as “electronic circuits” in Par. 0029 and is interpreted as evaluation electronics) to identify a change in an axial force measured by the force sensor (Figs. 1-2, the force sensor 32 measures axial forces brought about from the drive spring 24) to a value that is at least approximately constant (Par. 0034; the force sensor detects when a decrease in axial force has ended; an end of a decrease may be an increasing force value or a constant force value; the end of the decrease in axial force is due to a stop of the stopper, not a reversal of the stopper; the stop of the stopper would result in an approximately constant force exerted on the force sensor by the drive spring since the drive spring is not expanding or contracting when it is stopped; thus the force sensor is configured to detect when the axial force is at least approximately constant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the force sensor of the modified system of Gylleby to be identify a change in axial force to a value that is at least approximately constant, as taught by Bauss, in order to trigger a signal to alert a user (Par. 0034, lines 6-12).  
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gylleby in view of Bauss, as applied to claim 11, and further in view of EP 2781230 to Hirschel. 
Regarding Claim 12, the modified injection system of Gylleby and Bauss teaches all of the limitations as discussed above regarding claim 11, and Gylleby further teaches wherein a stop element (an element which comes to a stop or which causes another element to come to a stop meets the limitations of a stop element)(Par. 0064, lines 16-22; element 114 is a stop element since it comes to a stop) is accelerated at the end of dispensing (Par. 0064, lines 1-22; stop element 114 is accelerated at the end of dispensing since movement of stop element 114 is initiated when the stopper is almost at the proximal end of the medicament container and the sudden stop of the stop element 114 is also indicated the end of the dose delivery sequence) and the add-on module is configured to identify a stop of the accelerated stop element from an impetus detected by the force sensor (a force generated from an impact will meet the limitations of an impetus; Par. 0075, lines 16-18; the click at the end of dispensing refers to the stop of the stop element 114; the click generates a force in the form of sound waves and vibrational waves comprising the audible/tactile signals described at the end of Par. 0064; the click at the end of dispensing is therefore considered to generate an impetus; force sensor is configured to detect the click, thus the add-on module is therefore configured to identify a stop of the accelerated stop element 114 from an impetus detected by the force sensor).  The modified system of Gylleby and Bauss teaches all of the recited structures, but differs from the claimed device in that the stop element is accelerated by the drive spring rather than the needle protection sleeve spring.  
Hirschel teaches an analogous device directed to an injection appliance with a needle protection sleeve spring (Figs. 16a-b, element 10) which accelerates a stop element (Figs. 16a-b, element 21)(Par. 0084) at the end of dispensing (Par. 0083, the piston rod 7 releases the stop element 21 at the end of dispensing, allowing the stop element 21 to accelerate and come to a stop against holding sleeve 18). 
The substitution of one known element (in the injection appliance, accelerating a stop element with the drive spring as shown in Gylleby), for another (accelerating a stop element with a needle protection sleeve spring as shown in Hirshel) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the accelerating mechanism shown in Gylleby would have yielded predictable results of a stop element that accelerates at the end of dispensing to generate a form of feedback.  Hirshel’s mechanism (Par. 0082-0084) requires a cam (Fig. 16b, element 7g) fixed to the piston rod (7) which advances at the end of dispensing to release a pre-tensioned stop element 21 from a coupling.  Substitution of this mechanism would be obvious to one of ordinary skill in the art and yield predictable results since Gylleby already teaches a mechanism (Par. 0064) in which a piston rod (Fig. 6, element 94), at the end of dispensing, releases a pre-tensioned stop element (Fig. 6, element 104 and 114) from a coupling in order to accelerate the stop element (Par. 0064, the ledges 110, in Fig. 6, of the stop element 104 are released from their coupling with surfaces 112, in Fig. 4).  Therefore, one of ordinary skill in the art would have no difficulties making the recited substation without departing from the disclosed invention. 
Regarding Claim 14, the modified injection system of Gylleby, Bauss, and Hirschel teaches all of the limitations as discussed above regarding claim 12 and Gylleby further teaches a holding mechanism (under 112(f), an annular element, a sleeve, a biasing element, and a release element will meet the recited limitation of “holding mechanism; Gylleby teaches an annular element in Fig. 10, element 214, a sleeve in Fig. 10, element 222, and a biasing element in Fig. 10, element 230; and a release element in Fig. 10, element 208/210; tongues 208 are have inwardly directed ledges 210 but can flex outward to cooperate with an annular ledge of the injection appliance as disclosed in Par. 0050)  which fixes the injection appliance in the fitted state in the direction of the longitudinal axis (Par. 0049, line 10-13; the add-on module 200 has an attachment mechanism and is shaped to fit the distal end of the injection appliance; thus when the add-on module is attached, the injection appliance is fixed in a fitted state).
Regarding Claim 16, the modified injection system of Gylleby, Bauss, and Hirschel teaches all of the limitations of claim 12 as discussed above and Gylleby further teaches the add-on module comprising evaluation electronics (Par. 0066, lines 4-9; a processor is interpreted as evaluation electronics), but the modified system is silent regarding the evaluation electronics evaluating measurements of the force sensor for the purpose of identifying a procedure or a state of the injection appliance.
Bauss discloses an analogous device directed to an add-on module (Fig. 2, element 30) for monitoring an injection appliance which comprises a force sensor (Fig. 2, element 32) and evaluation electronics (Fig. 2, element 34 is described as “electronic circuits” in Par. 0029 and is interpreted as evaluation electronics) to evaluate measurements of the force sensor for the purpose of identifying a procedure or a state of the injection appliance (Par. 0034, lines 1-19; electronics programmed to respond to signals from the force sensor to determine the start or end of delivery and also electronics comparing a complete force curve to pretested force curves are each instances of the evaluation electronics evaluating measurements of the force sensor to identify a procedure or state of the injection appliance). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the evaluation electronics of the add-on module to evaluate measurements of the force sensor, as taught by Bauss, for the purpose of identifying a procedure or a state of the injection appliance (Par. 0034, lines 1-19). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gylleby in view of Bauss and Hirschel, as applied to claim 12, and further in view of U.S. Patent App. Pub. 2011/0313350 to Krulevitch and choosehandsafety.org. 

    PNG
    media_image2.png
    760
    889
    media_image2.png
    Greyscale
Regarding Claim 13, the modified injection system of Gylleby, Bauss, and Hirshel teaches all of the limitations as discussed above regarding claim 12, and Gylleby further teaches an appliance holder (an element which couples the add-on module with the injection appliance and partially encloses the injection appliance will meet this limitation) (Figs. 12, mechanical interface 318) which at least partially encloses the injection appliance in a fitted state (Par. 0056-0057, interface 318 comprises rings and teeth to partially enclose the injection appliance in a fitted state) wherein the grip encloses the appliance holder (see Annotated Fig. 13 below, the exposed outer surface forms the grip and encloses the appliance holder.  Gylleby is silent regarding wherein the grip has an extension of at least half the user’s hand width.  
Krulevitch teaches an analogous system directed to an injection appliance and an add-on module wherein the add-on module comprises an appliance holder (Fig. 2, housing 209 is an appliance holder since it couples the add-on module with the injection appliance and partially encloses the injection appliance) and a grip (Fig. 2, outer surface 210 is consider the grip since it is an exposed outer surface which can be gripped) wherein the grip has an extension in the longitudinal direction (Fig. 2, appliance holder 209 is extended in the longitudinal direction such that it has an extended grip 210).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the grip of add-on module of the modified system to have an extension in the longitudinal direction, as taught by Krulevitch, in order to provide a more robust structure and to more securely bind to the injection appliance (Par. 0062, lines 13-16).  The modified system of Gylleby, Bauss, Hirschel, and Krulevitch is still silent regarding the extension of the grip being at least half of the user’s hand width. 
Gylleby discloses that these systems are handled by users (Par. 0003) and it would be obvious to one of ordinary skill that to have an extension of the grip in the longitudinal direction is sized to fit a user’s hand. According to web.archive.org/web/20160214133918/choosehandsafety.org/choosing-hand-tools/hand-tool-size, the average palm size for a male is 3.3 inches or 8.4 cm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the extension of the grip of the add-on module in the longitudinal direction to be 8.4 cm (a length of at least 5 cm meets the claimed limitation of “half the user’s hand width” as disclosed in Par. 0008 of Applicant’s disclosure) in order to accommodate a user’s hand since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).   The modified injection system of Gylleby, Bauss, Hirschel, and Krulevitch would not operate differently with the claimed grip extension length since the add-on module is designed to be held and a grip extension length of 8.4 cm would not prevent that functionality nor any other functionality of the device.  Further, applicant places no criticality on the range claimed, indicating simply that the grip has an extension of at least half a user’s hand width. 
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gylleby in view of Bauss, as applied to claim 11, and further in view of U.S. Patent App. Pub. 2016/0129182 to Schuster. 
Regarding Claim 15, the modified injection system of Gylleby, Bauss, and Hirschel teaches all of the limitations as discussed above regarding claim 12 and Gylleby further teaches a holding mechanism (under 112(f), an annular element, a sleeve, a biasing element, and a release element will meet the recited limitation of “holding mechanism; Gylleby teaches an annular element in Fig. 10, element 214, a sleeve in Fig. 10, element 222, and a biasing element in Fig. 10, element 230; and a release element in Fig. 10, element 208/210; tongues 208 are have inwardly directed ledges 210 but can flex outward to cooperate with an annular ledge of the injection appliance as disclosed in Par. 0050) which fixes the injection appliance in the fitted state in the direction of the longitudinal axis (Par. 0049, line 10-13; the add-on module 200 has an attachment mechanism and is shaped to fit the distal end of the injection appliance; thus when the add-on module is attached, the injection appliance is fixed in a fitted state).  The modified injection system is silent regarding a pre-stress path in the add-on module housing between a holding device and the force sensor by which the holding mechanism fixed the injection appliance and applies a preload or a pre-stress to the force sensor.  
Schuster discloses an analogous invention regarding an add-on module (Fig. 6, element 2) for measuring force components (Par. 0281-0288) on an injection appliance (Par. 0264-0268) which includes a pre-stress path (an element which applies a pre-stress to a sensor meets a pre-stress path)(Par. 0072, lines 1-9; a compliant element applies a pre-stress to the sensor and thus serves as a pre-stress path) in the add-on module between a holding device and the force sensor (Fig. 10e, the pre-stress path 120 is in the add-on module between a holding device (see Annotated fig. 10e below; element 200) and the force sensor (element 118). 

    PNG
    media_image3.png
    299
    320
    media_image3.png
    Greyscale
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the holding mechanism of the modified system to include a pre-stress path in the add-on module between a holding device and the force sensor, as taught by Schuster, in order to maintain forces to be measured in the range expected during use of the device (Par. 0072, lines 14-20).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gylleby in view of Bauss and Hirschel, as applied to claim 16, and further in view of U.S. Patent App. Pub. 2016/0213853 to Despa.
Regarding Claim 17, the modified injection system of Gylleby, Bauss, and Hirschel teaches all of the limitations as discussed above regarding claim 12, but is silent regarding a microphone to measure an acoustic signal from the injection process, and the evaluation electronics are configured to identify a movement of a stop element of the injection appliance signaling the start or end of dispensing based on the microphone measurements. 
Despa teaches an analogous device directed to an add-on module for an injection appliance which comprises a microphone (Par. 0054, lines 1-8; sensor module 210 of an add-on module 110 comprises a microphone in addition to its other sensors) to measure an acoustic signal from the injection process (Par. 0054, lines 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the add-on module of the modified injection system to further comprise a microphone (in addition to the previously recited force sensor), as taught by Despa, in order to detect additional sounds that are unique to the injection device (Par. 0054, lines 3-5).  The modified system of Gylleby, Bauss, Hirschel, and Despa is additionally configured to identify a movement of a stop element of the injection appliance signaling the start or end of dispensing based on the microphone measurements since the device is already configured to identify movement of a stop element signaling the end of dispensing (as discussed above regarding claim 12).  As a result of the modification in view of Despa, the evaluation electronics would receive measurements from the microphone and thus are configured to identify a movement of a stop element based on the microphone measurements since a microphone would pick up the impetus resulting from the movement of the stop element (Gylleby; Par. 0075, lines 16-18; the click at the end of dispensing refers to the stop of the stop element 114; the click generates a force in the form of sound waves and vibrational waves comprising the audible/tactile signals described at the end of Par. 0064). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 7:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J CRAWFORD/Examiner, Art Unit 3783     
                                                                                                                                                                                                   /SEAN M MICHALSKI/Primary Examiner, Art Unit 3724